Name: Commission Implementing Regulation (EU) 2019/34 of 17 October 2018 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards applications for protection of designations of origin, geographical indications and traditional terms in the wine sector, the objection procedure, amendments to product specifications, the register of protected names, cancellation of protection and use of symbols, and of Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards an appropriate system of checks
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  documentation;  agricultural policy;  marketing;  information and information processing;  consumption;  farming systems
 Date Published: nan

 11.1.2019 EN Official Journal of the European Union L 9/46 COMMISSION IMPLEMENTING REGULATION (EU) 2019/34 of 17 October 2018 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards applications for protection of designations of origin, geographical indications and traditional terms in the wine sector, the objection procedure, amendments to product specifications, the register of protected names, cancellation of protection and use of symbols, and of Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards an appropriate system of checks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 110(1)(b), (c) and (e), Article 110(2), Article 111, Article 115(1) and Article 123 thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Article 90(4) thereof, Whereas: (1) Regulation (EU) No 1308/2013 repealed and replaced Council Regulation (EC) No 1234/2007 (3). Sections 2 and 3 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 lay down rules on designations of origin, geographical indications, traditional terms and labelling and presentation in the wine sector. Those Sections 2 and 3 also empower the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the wine market in the new legal framework, certain rules have to be adopted by means of such acts. Those acts should replace the provisions of Commission Regulation (EC) No 607/2009 (4) which is repealed by Commission Delegated Regulation (EU) 2019/33 (5). (2) Experience gained from the application of Regulation (EC) No 607/2009 has demonstrated that the current procedures for the registration, amendment and cancellation of designations of origin and geographical indications can be intricate, burdensome and time consuming. Regulation (EU) No 1308/2013 has created legal vacuums, in particular as regards the procedure to be followed in applications to amend product specifications. Rules of procedure concerning designations of origin and geographical indications in the wine sector are inconsistent with the rules applicable to quality schemes in the foodstuffs, spirit drinks and aromatised wines sectors of Union law. This gives rise to inconsistencies in how this category of intellectual property rights is implemented. These discrepancies should be addressed in light of the right to protection of intellectual property established in Article 17(2) of the Charter of Fundamental Rights of the European Union. This Regulation should therefore simplify, clarify, complete and harmonise the relevant procedures. Procedures should be modelled as far as possible on the efficient and well tested procedures for protecting intellectual property rights relating to agricultural products and foodstuffs laid down in Regulation (EU) No 1151/2012 of the European Parliament and of the Council (6), Commission Delegated Regulation (EU) No 664/2014 (7) and Commission Implementing Regulation (EU) No 668/2014 (8), and adapted to take account of the specificities of the wine sector. (3) Designations of origin and geographical indications are intrinsically linked to the territory of Member States. National and local authorities have the best expertise and knowledge of the relevant facts. This should be reflected in the relevant procedural rules, having regard to the principle of subsidiarity set out in Article 5(3) of the Treaty on European Union. (4) In the interest of clarity, certain steps of the procedure governing an application for protection of a designation of origin or geographical indication in the wine sector should be set out in detail. (5) Additional rules on joint applications concerning more than one national territory should be laid down. (6) In order to have uniform and comparable single documents, it is necessary to specify the minimum content that should be provided in those documents. In the case of designations of origin, particular emphasis should be placed on the description of the link between the quality and characteristics of the product and the particular geographical environment. In the case of geographical indications, particular emphasis should be placed on defining the link between a specific quality, reputation or other characteristics and the geographical origin of the product. (7) The demarcated geographical area of designations of origin and geographical indications for which protection is sought should be described in the product specification in a detailed, precise and unequivocal way that enables producers, competent authorities and control bodies to operate on certain, conclusive and reliable bases. (8) In order to ensure the smooth functioning of the system, it is necessary to establish uniform rules concerning the rejection step of the procedure applying to applications for protection. Uniform rules are also required concerning the content of the applications for Union amendments, standard amendments and temporary amendments and concerning the content of the cancellation requests. (9) For the sake of legal certainty, deadlines concerning the objection procedure should be fixed and criteria for the identification of the starting dates of those deadlines should be established. (10) In order to ensure that uniform and efficient procedures are in place, forms for submitting applications, objections, amendments and cancellations should be provided. (11) To ensure transparency and uniformity across Member States, it is necessary to adopt rules on the content and the form of the electronic register of protected designations of origin and protected geographical indications, established under Article 104 of Regulation (EU) No 1308/2013 (the register). The register is an electronic database stored within an information system, and is accessible to the public. All data related to protected designations of origin and protected geographical indications present in the earlier register established in the electronic database e-Bacchus, referred to in Article 18 of Regulation (EC) No 607/2009, should be entered in the register on the date of entry into force of this Regulation. (12) Existing rules on the reproduction of the Union symbol for protected designations of origin and protected geographical indications for agricultural products and foodstuffs, laid down in Implementing Regulation (EU) No 668/2014 should be replicated to enable consumers to recognise wine bearing a protected designation of origin or protected geographical indication. (13) The added value of a protected designation of origin or a protected geographical indication is based on the value guarantees given to consumers. The scheme is only credible if it is accompanied by effective verification, control and auditing which includes a system of checks at all stages of production, processing and distribution, managed by the competent authorities designated by Member States in accordance with Article 4 of Regulation (EC) No 882/2004 of the European Parliament and of the Council (9). In this context, it is necessary to have regard to the rules on checks, controls and audits provided for in Regulation (EC) No 882/2004 and adapt them for protected designations of origin and protected geographical indications operations in the wine sector. (14) Rules should be established in respect of checks to be carried out on wines bearing a protected designation of origin or a protected geographical indication relating to a geographical area in a third country. (15) The accreditation of control bodies should take place in accordance with Regulation (EC) No 765/2008 of the European Parliament and of the Council (10) and should comply with International standards developed by the European Committee for Standardisation (CEN) and by the International Organisation for Standardisation (ISO). Accredited control bodies should comply with those standards in their operations. (16) In order to allow Cyprus sufficient time to adapt and align its control system with the provisions of Regulation (EC) No 765/2008, it is appropriate to grant it an exemption from the requirement to comply with the ISO standards for certification bodies for a period of two years from the date of entry into force of this Regulation. (17) Member States should be authorised to charge a fee to operators to cover the costs incurred for the establishment and operation of the control system. (18) In order to ensure consistency across Member States in how the names included in the register are protected against unfair uses and in how practices liable to mislead consumers are prevented, uniform conditions should be laid down concerning the actions to be implemented at Member States level in that regard. (19) Member States should communicate the names and addresses of the competent authorities and control bodies to the Commission. To facilitate coordination and cooperation among the Member States with regard to the control systems in place for protected designations of origin and protected geographical indications, the Commission should make those names and addresses public. The competent authorities of third countries should send information to the Commission on the controls in force in those countries for names which benefit from protection in the Union with a view to checking the uniformity of the control system. (20) For the sake of clarity, transparency and in the interest of ensuring uniform application of Union law, it is necessary to lay down specific technical provisions concerning the nature and the content of the checks to be carried out on an annual basis in addition to rules on cooperation between Member States in that regard, in particular by referring to the provisions of Commission Delegated Regulation (EU) 2018/273 (11). (21) To ensure that traditional terms for which protection is sought meet the conditions laid down in Regulation (EU) No 1308/2013, and in the interest of providing legal certainty, it is necessary to establish detailed rules on the procedures concerning applications for protection, objection, modification or cancellation of traditional terms of certain grapevine products. These rules should specify details as regards the content of the application as well as in relation to the relevant additional information and supporting documents required, the deadlines to be respected and communications between the Commission and the parties involved in each procedure. (22) In order to allow consumers and trade operators to find out which traditional terms are protected in the Union, specific rules should be established concerning the registration and entry of traditional terms in the Union register. To ensure that the register is accessible to all, it should be accessible electronically. (23) In view of the economic importance of traditional terms and in order to ensure that consumers are not misled, national authorities should take measures against any unlawful use of traditional terms and prohibit the marketing of such products. (24) In the interests of effective administrative management and taking account of the experience acquired through the use of information systems put in place by the Commission, communications between the Member States and the Commission should be simplified and the information should be exchanged in accordance with Commission Delegated Regulation (EU) 2017/1183 (12) and Commission Implementing Regulation (EU) 2017/1185 (13). (25) The Commission has put in place an information system E-Ambrosia for the management of the applications for protection and for amendment of the product specification of protected designations of origin and geographical indications in the wine sector. Member States and the Commission should continue to use this system for the purposes of communication concerning the procedures related to applications for protection and for the approval of amendments. However, owing to a strict system of accreditation, this system should not be used for communications with Member States concerning the procedure for objections and cancellation requests and it should not be used for communications with third countries. Instead, for the procedure for objections and cancellation requests, Member States, the competent authorities and representative professional organisations of third countries, as well as natural or legal persons who have a legitimate interest under this Regulation should communicate with the Commission via electronic mail. (26) Applications for registration, modification or cancellation of traditional terms are not yet managed through a centralised information system. Instead, those applications should continue to be submitted via email using the forms set out in Annexes VIII to XI. All other communication or exchange of information concerning traditional terms should also take place via email. (27) The manner in which the Commission makes the information concerning protected designations of origin, protected geographical indications and traditional terms in the wine sector accessible to the public should be defined. (28) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I INTRODUCTORY PROVISION Article 1 Subject matter This Regulation lays down rules for the application of Regulations (EU) No 1306/2013 and (EU) No 1308/2013 respectively, concerning protected designations of origin, protected geographical indications and traditional terms, in the wine sector, as regards: (a) applications for protection; (b) the objection procedure; (c) amendments to product specifications and modifications of traditional terms; (d) the register; (e) cancellation of protection; (f) the use of Union symbols; (g) the checks; (h) communications. CHAPTER II PROTECTED DESIGNATIONS OF ORIGIN AND GEOGRAPHICAL INDICATIONS SECTION 1 Application for protection Article 2 Applications for protection from Member States When forwarding an application for protection to the Commission in accordance with Article 96(5) of Regulation (EU) No 1308/2013, Member States shall include the electronic reference to the publication of the product specification referred to in Article 97(3) of Regulation (EU) No 1308/2013 and the declaration referred to in Article 6 of Delegated Regulation (EU) 2019/33. Article 3 Applications for protection from third countries Applications for protection that concern a geographical area in a third country shall be submitted by a single producer within the meaning of Article 3 of Delegated Regulation (EU) 2019/33 or a group of producers having a legitimate interest, either directly to the Commission or via the authorities of that third country, and shall, in addition, comply with the requirements of Article 94(3) of Regulation (EU) No 1308/2013. Article 4 Joint applications 1. A joint application, as referred to in Article 95(3) of Regulation (EU) No 1308/2013, shall be submitted to the Commission by one of the Member States concerned, or by an applicant within the meaning of Article 3 in one of the third countries concerned, directly or through the authorities of that third country. The requirements laid down in Article 94 of Regulation (EU) No 1308/2013 and in Articles 2 and 3 of this Regulation shall be fulfilled in all Member States and third countries concerned. 2. The Member State, third country or an applicant within the meaning of Article 3 established in a third country which submits to the Commission a joint application as referred to in paragraph 1 becomes the consignee of any notification or decision issued by the Commission. Article 5 Single document 1. The single document referred to in point (d) of Article 94(1) of Regulation (EU) No 1308/2013 shall include the following main elements of the product specification: (a) the name to be protected as a designation of origin or a geographical indication; (b) the Member State or third country to which the demarcated area belongs; (c) the type of geographical indication; (d) a description of the wine or wines; (e) the categories of grapevine products; (f) the maximum yields per hectare; (g) the indication of the wine grape variety or varieties from which the wine or wines are obtained; (h) a concise definition of the demarcated geographical area; (i) a description of the link referred to in point (a)(i) or in point (b)(i) of Article 93(1) of Regulation (EU) No 1308/2013; (j) where applicable, the specific oenological practices used to make the wine or wines, as well as the relevant restrictions on making them; (k) where applicable, the specific rules concerning packaging and labelling and all other essential relevant requirements. 2. The description of the link referred to in point (i) of paragraph 1 shall include: (a) in the case of a designation of origin, a description of the causal link between the quality and characteristics of the product and the geographical environment with its inherent natural and human factors to which they are essentially or exclusively linked, including, where applicable, elements of the product description or production method justifying the link; (b) in the case of a geographical indication, a description of the causal link between the geographical origin and the relevant specific quality, reputation or other characteristics attributable to the geographical origin of the product, accompanied by a statement indicating on which ones of the given factors  specific quality, reputation or other characteristics attributable to the geographical origin of the product  the causal link is based. The description may also concern the elements of the product description or production method justifying the causal link. Where an application covers different categories of grapevine products, the details bearing out the link shall be demonstrated for each of the grapevine products concerned. 3. The single document shall be drawn up in accordance with the form made available in the information systems referred to in Article 30(1)(a). Third countries shall use the model for single documents set out in Annex I. Article 6 Geographical area The demarcated geographical area shall be defined in a precise way that presents no ambiguities, referring as far as possible to physical or administrative boundaries. Article 7 Scrutiny procedure 1. If an admissible application does not meet the conditions laid down in Subsection 2 of Section 2 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013, the Commission shall inform the Member State or authorities of the third country or the applicant established in the third country in question of the grounds for refusal, setting a deadline for the withdrawal or modification of the application or for the submission of comments. If, following that information, substantial modifications are made to the product specification, before the new version of the single document is sent to the Commission, those modifications shall be made the subject of adequate publication to enable any natural or legal person having a legitimate interest and established or resident in the territory of the Member State in question to lodge an objection. The electronic reference to the publication of the product specification shall be updated and shall lead to the consolidated version of the proposed product specification. 2. If the obstacles to the conferral of protection are not remedied by the Member State or third-country authorities or the applicant, established in the third country in question, within the given deadline, the Commission shall reject the application in accordance with Article 97(4) of Regulation (EU) No 1308/2013. 3. Any decision to reject the application concerned shall be taken by the Commission on the basis of the documents and information available to it. The Commission shall notify the Member State or the third-country authorities or the applicant established in the third country in question of the decision to reject the application. SECTION 2 Objection procedure Article 8 Procedural rules for objections 1. A substantiated statement of objection as referred to in Article 98 of Regulation (EU) No 1308/2013 and Article 11(1) of Delegated Regulation (EU) 2019/33 shall contain: (a) the reference to the name published in the Official Journal of the European Union, L series to which the objection relates; (b) the name and contact details of the authority or person that lodged the objection; (c) a description of the legitimate interest of the natural or legal person that lodged the objection, with the exclusion of national authorities having legal personality in the national legal order; (d) an indication of the grounds for objection, as referred to in Article 11(1) of Delegated Regulation (EU) 2019/33; (e) the details of the facts, evidence and comments in support of the objection. It may be accompanied by supporting documents, where relevant. If the objection is based on the existence of an earlier trade mark of reputation and renown, the objection shall be accompanied by: (a) proof of the filing or the registration of the earlier trade mark or proof of its use; and (b) proof of its reputation and renown. The information and evidence to be produced in support of the use of an earlier trade mark shall comprise particulars of the location, duration, extent and nature of the use made of the earlier trade mark, and of its reputation and renown. A substantiated statement of objection shall be drawn up in accordance with the form set out in Annex II. 2. The period of three months referred to in Article 12(1) of Delegated Regulation (EU) 2019/33 shall commence on the date on which the invitation to engage in consultations is delivered to the interested parties by electronic means. 3. The Commission shall be notified of the results of the consultations referred to in Article 12(3) and (4) of Delegated Regulation (EU) 2019/33 within one month from the end of the consultations in accordance with the form set out in Annex III to this Regulation. SECTION 3 Amendments to the product specification Article 9 Applications for Union amendments 1. An application for a Union amendment to a product specification, as referred to in Article 105 of Regulation (EU) No 1308/2013 and Articles 15 and 16 of Delegated Regulation (EU) 2019/33 shall contain: (a) the reference to the protected name to which the amendment relates; (b) the name of the applicant and a description of the legitimate interest of the applicant; (c) the heading in the product specification affected by the amendment; (d) an exhaustive description of and the specific reasons for each of the amendments proposed; (e) the consolidated and duly completed single document, as modified; (f) the electronic reference to the publication of the consolidated and duly completed product specification, as modified. 2. An application for Union amendment shall be drawn up in accordance with the form made available in the information systems referred to in Article 30(1)(a). Third countries shall use the form set out in Annex IV. The amended single document shall be drawn up in accordance with Article 5. The electronic reference to the publication of the product specification shall lead to the consolidated version of the proposed product specification. An application from a third country may include a copy of the consolidated version of the product specification instead of the electronic reference to the published copy of the product specification. 3. The information to be published in accordance with Article 97(3) of Regulation (EU) No 1308/2013 shall contain the duly completed application as referred to in paragraphs 1 and 2 of this Article. Article 10 Communicating a standard amendment 1. The communication of standard amendments to the product specification, as referred to in Article 17 of Delegated Regulation (EU) 2019/33 shall contain: (a) the reference to the protected name to which the standard amendment relates; (b) a description of and the reasons for the approved amendments; (c) the decision approving the standard amendment as referred to in paragraphs 2 and 3 of Article 17 of Delegated Regulation (EU) 2019/33; (d) the consolidated single document, as modified, where relevant; (e) the electronic reference to the publication of the consolidated product specification, as modified. 2. The communication from a Member State shall include a declaration by that Member State that it considers that the amendment approved meets the requirements of Regulation (EU) No 1308/2013 and Delegated Regulation (EU) 2019/33. 3. In the case of products originating in third countries, the communication from the authorities of the third country or by an applicant within the meaning of Article 3 having a legitimate interest shall include proof that the amendment is applicable in the third country. It may contain the consolidated product specification as made public instead of the publication reference thereto. 4. The form made available in the information systems referred to in Article 30(1)(a) shall be used for the purposes of communications referred to in paragraphs 1 and 2. 5. The form set out in Annex V shall be used for communications referred to in paragraph 3. Article 11 Communicating a temporary amendment 1. The communication of a temporary amendment to the product specification, as referred to in Article 18 of Delegated Regulation (EU) 2019/33 shall contain: (a) the reference to the protected name to which it relates; (b) a description of the approved temporary amendment together with the reasons supporting the temporary amendment referred to in Article 14(2) of Delegated Regulation (EU) 2019/33; (c) the electronic reference to the publication of the national decision approving the temporary amendment. 2. The communication from a Member State shall include a declaration by that Member State that it considers that the amendment approved meets the requirements of Regulation (EU) No 1308/2013 and Delegated Regulation (EU) 2019/33. 3. In the case of products originating in third countries, the communication from the authorities of the third country or by an applicant within the meaning of Article 3 having a legitimate interest shall include proof that the amendment is applicable in the third country. It may contain the consolidated product specification as made public instead of the publication reference thereto. 4. The form made available in the information systems referred to in Article 30(1)(a) shall be used for communications referred to in paragraphs 1 and 2. 5. The form set out in Annex VI shall be used for communications referred to in paragraph 3. SECTION 4 Register Article 12 Register 1. Upon the entry into force of a decision conferring protection on the name of a designation of origin or geographical indication, the Commission shall record the following data in the electronic register of protected designations of origin and protected geographical indications established in accordance with Article 104 of Regulation (EU) No 1308/2013: (a) the name to be protected as a designation of origin or geographical indication; (b) the file number; (c) whether the name is protected as either a designation of origin or a geographical indication; (d) the name of the country or countries of origin; (e) the date of registration; (f) the electronic reference to the legal instrument protecting the name; (g) the electronic reference to the single document; (h) where the geographical area falls within the territory of Member States, the electronic reference to the publication of the product specification. 2. Where the Commission approves an amendment to a product specification or receives a communication of an approved amendment to a product specification that entails a change to the information recorded in the register, it shall record the new data with effect from the entry into force of the decision approving the amendment. 3. When a cancellation takes effect, the Commission shall delete the name from the register and shall maintain a record of the cancellation. 4. All data present in the electronic database e-Bacchus referred to in Article 18 of Regulation (EC) No 607/2009, on the date of entry into force of this Regulation, shall be entered in the electronic register referred to in paragraph 1 of this Article. 5. The register shall be accessible to the public. SECTION 5 Cancellation Article 13 Cancellation requests 1. A request to cancel the protection of a designation of origin or geographical indication as referred to in Article 106 of Regulation (EU) No 1308/2013 shall contain: (a) the reference to the protected name to which it relates; (b) the name and contact details of the authority or natural or legal person seeking to cancel the protection; (c) a description of the legitimate interest of the natural or legal person seeking to cancel the protection, with the exclusion of national authorities having legal personality in the national legal order; (d) an indication of the grounds for cancellation; (e) the details of the facts, evidence and comments in support of the cancellation request. It may be accompanied by supporting documents, where relevant. A cancellation request shall be drawn up in accordance with the form set out in Annex VII. SECTION 6 Use of the Union symbol Article 14 The Union symbol The Union symbol indicating the protected designation of origin or the protected geographical indication, referred to in Article 120(1)(e) of Regulation (EU) No 1308/2013, shall be reproduced as laid down in Annex X to Implementing Regulation (EU) No 668/2014. SECTION 7 Checks Article 15 Authorities responsible for verifying compliance with the product specification 1. When performing the checks provided for in this Section, the responsible competent authorities and control bodies shall comply with the requirements laid down in Regulation (EC) No 882/2004. 2. In respect of protected designations of origin and protected geographical indications relating to a geographical area in a third country, annual verification of compliance with the product specification, during the production phase and during or after conditioning of the wine, shall be performed by: (a) one or more public authorities designated by the third country; or (b) one or more certification bodies. 3. The control bodies referred to in Article 90(3) of Regulation (EU) No 1306/2013 and the one or more certification bodies referred to in point (b) of paragraph 2 of this Article shall comply with, and be accredited in accordance with, the International standard ISO/IEC 17065:2012. By way of derogation from paragraph 1, and for a period of two years from the date of entry into force of this Regulation, Cyprus shall not be bound by the obligation to comply with and be accredited in accordance with the International standard ISO/IEC 17065:2012. 4. Where the authority referred to in Article 90(2) of Regulation (EU) No 1306/2013 and the one or more authorities referred to in point (a) of paragraph 2 of this Article verify compliance with the product specification, they shall offer adequate guarantees of objectivity and impartiality, and have at their disposal the qualified staff and resources needed to carry out their tasks. 5. Each operator wishing to participate in all or part of the production or, where relevant, packaging of a product bearing a protected designation of origin or geographical indication shall inform the competent authority referred to in Article 90(2) of Regulation (EU) No 1306/2013 accordingly. 6. Member States shall be authorised to impose a fee on operators subject to the controls in order to cover the costs incurred for the establishment and operation of the control system. Article 16 Actions to be carried out by the Member States to prevent unlawful use of protected designations of origin and protected geographical indications Member States shall carry out checks based on a risk analysis to prevent or stop the unlawful use of protected designations of origin and protected geographical indications on products produced or marketed in their territories. Member States shall take all necessary measures to address non-compliance, including administrative and judicial measures. Member States shall designate the authorities responsible for taking these measures in accordance with procedures determined by each individual Member State. The designated authorities shall offer adequate guarantees of objectivity and impartiality, and shall have at their disposal the qualified staff and resources needed to carry out their tasks. Article 17 Communication between Member States and the Commission Member States shall communicate the details of the competent authority referred to in Article 90(2) of Regulation (EU) No 1306/2013, including the authorities referred to in Article 16 of this Regulation and where applicable the control bodies referred to in Article 90(3) of Regulation (EU) No 1306/2013 to the Commission. The Commission shall make public the names and addresses of the competent authority or authorities or control bodies. Article 18 Communication between third countries and the Commission Where wines from a third country benefit from a protected designation of origin or geographical indication, the third country concerned shall send the Commission, at its request: (a) information on the designated authorities or certification bodies which perform the annual verification of compliance with the product specification, during the production and during or after conditioning of the wine; (b) information setting out what aspects are covered by the checks; (c) proof that the wine in question fulfils the conditions of the relevant designation of origin or geographical indication. Article 19 Annual verification 1. The annual verification carried out by the competent authority or control bodies referred to in Article 90(3) of Regulation (EU) No 1306/2013 shall consist of: (a) an organoleptic and analytical testing for products bearing a designation of origin; (b) either analytical testing only or both organoleptic and analytical testing for products bearing a geographical indication; (c) checking compliance with the other conditions set out in the product specification. The annual verification shall be conducted in the Member State in which production takes place in accordance with the product specification and shall be carried out through one or more of the following methods: (a) through random checks based on a risk analysis; (b) through sampling; (c) systematic checks. Where Member States opt to conduct random checks referred to in point (a) of the second subparagraph, they shall select the minimum number of operators to be subjected to those checks. Where Member States opt to conduct sampling referred to in point (b) of the second subparagraph, they shall ensure that by the number, nature and frequency of controls, the sampling is representative of the whole of the demarcated geographical area in question and corresponds to the volume of wine-sector products marketed or held with a view to their marketing. 2. The testing referred to in points (a) and (b) of the first subparagraph of paragraph 1 shall be performed on anonymous samples and shall demonstrate that the product tested complies with the characteristics and qualities described in the product specification for the relevant designation of origin or geographical indication. The testing shall be carried out at any stage in the production process, and at the packaging stage, where relevant. Each sample taken shall be representative of the relevant wines held by the operator. 3. For the purposes of checking compliance with the product specification referred to in point (c) of the first subparagraph of paragraph 1, the control authority shall: (a) conduct an on-site check at the premises of operators to verify that the operators are actually able to meet the conditions laid down in the product specification; (b) conduct a check on the products at any stage of the production process, and at the packaging stage, where relevant, on the basis of an inspection plan covering every stage of production of the product, drawn up in advance by the control authority and of which operators are aware. 4. The annual verification shall ensure that a product cannot use the protected designation of origin or geographical indication relating to it unless: (a) the results of the testing referred to in points (a) and (b) of the first subparagraph of paragraph 1 and in paragraph 2 prove that the product in question complies with the conditions in the product specification and possesses all the appropriate characteristics of the designation of origin or geographical indication concerned; (b) the checks carried out in accordance with paragraph 3 confirm that the other conditions listed in the product specification are met. 5. In the case of a protected trans-border designation of origin or geographical indication, the verification may be performed by a control authority of either of the Member States concerned. 6. Any product failing to meet the conditions set out in paragraphs 1 to 5 may be placed on the market, but without the relevant designation of origin or geographical indication, provided that the other legal requirements are satisfied. 7. By way of derogation from paragraph 1, annual verification may be carried out at the packaging stage of the product, in the territory of a Member State other than the Member State in which the production took place, in which case Article 43 of Delegated Regulation (EU) 2018/273 applies. Competent authorities or control bodies of different Member States responsible for carrying out checks on a protected designation of origin or protected geographical indication shall cooperate in particular to ensure that, as regards packaging obligations, the operators established in a Member State other than the Member State in which the production of the wine whose name is registered as a protected designation of origin or protected geographical indication takes place comply with the control obligations of the product specification in question. 8. Paragraphs 1 to 5 shall apply to wines benefitting from transitional national protection under Article 8 of Delegated Regulation (EU) 2019/33. Article 20 Analytical and organoleptic testing The analytical and organoleptic testing referred to in points (a) and (b) of the first subparagraph of paragraph 1 of Article 19 shall consist of: (a) a physical and chemical analysis of the wine in question, measuring the following characteristic properties: (i) total and actual alcoholic strength, (ii) total sugars expressed in terms of fructose and glucose (including any sucrose, in the case of semi-sparkling and sparkling wines), (iii) total acidity, (iv) volatile acidity, (v) total sulphur dioxide; (b) an additional analysis of the wine in question, measuring the following characteristic properties: (i) carbon dioxide (semi-sparkling and sparkling wines, excess pressure in bar at 20 °C), (ii) any other characteristic properties provided for in Member States legislation or product specifications of protected designations of origin and geographical indications concerned; (c) an organoleptic test covering visual appearance, odour and taste. CHAPTER III TRADITIONAL TERMS SECTION 1 Applications for protection Article 21 Application for protection 1. The application for protection of a traditional term shall be communicated to the Commission by the competent authorities of the Member States or those of the third countries or by the representative professional organisations established in third countries in accordance with Article 30(3). 2. In the case of a request submitted by a representative professional organisation established in a third country, the applicant shall communicate the information regarding the representative professional organisation and its members to the Commission in accordance with Article 30(3). The Commission shall make this information public. SECTION 2 Objection procedure Article 22 Submission of an objection 1. A Member State, third country, or any natural or legal person having a legitimate interest may submit an objection to the application for protection of a traditional term within two months of the date of publication, in the Official Journal of the European Union, of the implementing act referred to in Article 28(3) of Delegated Regulation (EU) 2019/33. 2. An objection shall be communicated to the Commission in accordance with Article 30(3). Article 23 Documents supporting an objection 1. A duly substantiated objection shall contain details of the facts, evidence and comments submitted in support of the objection, accompanied by the relevant supporting documents. 2. If the objection is based on the existence of an earlier trade mark of reputation and renown, the objection shall be accompanied by: (a) proof of the filing or the registration of the earlier trade mark or proof of its use; and (b) proof of its reputation and renown. The information and evidence to be produced in support of the use of an earlier trade mark shall comprise particulars of the location, duration, extent and nature of the use made of the earlier trade mark, and of its reputation and renown. 3. If the details of the prior right(s) claimed, ground(s), facts, evidence or comments, or the supporting documents, referred to in paragraphs 1 and 2, have not been produced at the date of submission of the objection or if details or documents are missing, the Commission shall inform the authority or person that lodged the objection accordingly and shall invite them to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall reject the objection as inadmissible. The decision to reject the objection as inadmissible shall be notified to the authority or person that lodged the objection and to the Member State or the third-country authorities or the representative professional organisation established in the third country in question. Article 24 Submission of observations by the parties 1. Where the Commission communicates an objection which is not rejected in accordance with Article 23(3) to the applicant that submitted the application for protection, the applicant shall file observations within a period of two months from the issuance date of such communication. 2. Where so requested by the Commission in the course of its scrutiny of an objection, the parties shall provide comments on the communications received from the other parties, if appropriate, within a period of two months from the issuance date of such request. SECTION 3 Protection of traditional terms Article 25 Registration 1. Upon the entry into force of a decision conferring protection over a traditional term, the Commission shall record the following data in the electronic register of protected traditional terms: (a) the name to be protected as a traditional term; (b) the type of traditional term according to Article 112 of Regulation (EU) No 1308/2013; (c) the language referred to in Article 24 of Delegated Regulation (EU) 2019/33; (d) the grapevine product category or categories concerned by the protection; (e) a reference to the national legislation of the Member State or third country in which the traditional term is defined and regulated, or to the rules applicable to wine producers in the third country, including those originating from representative trade organisations, in the absence of national legislation in those third countries; (f) a summary of the definition or conditions of use; (g) the name of the country or countries of origin; (h) the date of inclusion in the register. 2. The electronic register of protected traditional terms shall be made available to the public. Article 26 Enforcement of the protection For the purposes of the application of Article 113 of Regulation (EU) No 1308/2013, where there is unlawful use of protected traditional terms, competent national authorities, on their own initiative or at the request of a party, shall take all measures to prevent or stop the marketing, including any export, of the products in question. SECTION 4 Modification and cancellation Article 27 Modification request 1. Articles 21 to 24 shall apply mutatis mutandis to a request to modify a protected traditional term. 2. Where the Commission approves a modification to a traditional term, it shall record the new specifications with effect from the date of entry into force of the implementing act approving the modification. Article 28 Cancellation request 1. A request to cancel the protection of a traditional term shall contain: (a) the reference to the traditional term it refers to; (b) the name and contact details of the natural or legal person seeking cancellation; (c) a description of the legitimate interest of the natural or legal person that lodged the cancelation request; (d) an indication of the grounds for cancellation, referred to in Article 36 of Delegated Regulation (EU) 2019/33; (e) the details of the facts, evidence and comments in support of the cancellation request. It may be accompanied by supporting documents, where relevant. 2. If detailed information concerning the grounds, facts, evidence and comments, as well as the supporting documents referred to in paragraph 1, have not been furnished at the same time as the cancellation request, the Commission shall inform the author of the cancellation request accordingly and shall invite him to remedy the deficiencies noted within a period of two months. If the deficiencies are not remedied before the time limit expires, the Commission shall deem the cancellation request inadmissible and shall reject it. The decision deeming the request inadmissible shall be notified to the author of the cancellation request. Article 29 Scrutiny of a cancellation request 1. If the Commission does not deem the cancellation request to be inadmissible in accordance with Article 28(2), it shall communicate the cancellation request to the Member State or the third-country authorities or the applicant established in the third country in question and shall invite him to file observations within two months from the issuance date of such invitation. Any observations received within this two months period shall be communicated to the author of the request. In the course of the examination of a cancellation request, the Commission shall invite the parties to submit comments on the communications received from the other parties within a period of two months from the issuance date of such request. 2. If the Member State or the third-country authorities or the applicant established in the third country in question or the author of a cancellation request does not file any comments in response, or does not respect the time periods, the Commission shall rule on the request. 3. A decision to cancel the protection of the traditional term concerned shall be taken by the Commission on the basis of the evidence available to it. It shall consider whether the grounds referred to in Article 36 of Delegated Regulation (EU) 2019/33 are fulfilled. The decision to cancel the protection of the traditional term shall be notified to the author of the cancellation request and to the Member State or the third-country authorities in question. 4. Where multiple cancellation requests are lodged in respect of a traditional term and where it can be concluded from a preliminary examination of one or more such requests that it is no longer possible to continue to protect a traditional term, the Commission may suspend the other cancellation procedures. The Commission shall notify the parties that submitted the other cancellation requests of any decision affecting them which was taken in the course of the procedure. Where a decision cancelling a traditional term is adopted, cancellation procedures which have been suspended shall be deemed to be closed and the authors of the cancellation requests in question shall be duly informed. 5. When a decision cancelling a traditional term takes effect, the Commission shall remove the name from the register, while maintaining a record of the cancellation. CHAPTER IV COMMUNICATIONS, PUBLICATION AND FINAL PROVISIONS Article 30 Communications between the Commission, the Member States, third countries and other operators 1. The documents and information required for the implementation of Chapter II shall be communicated to the Commission as follows: (a) for the competent authorities of Member States, through the information systems made available by the Commission in accordance with Delegated Regulation (EU) 2017/1183 and Implementing Regulation (EU) 2017/1185; (b) for the competent authorities and representative professional organisations of third countries, as well as natural or legal persons who have a legitimate interest under this Regulation, via electronic mail, using the forms set out in Annexes I to VII. 2. By way of derogation from point (a) of paragraph 1, the competent authorities of the Member States shall submit to the Commission the substantiated statements of objection, the notifications of the result of the consultations carried out with the objective of reaching an agreement in the context of an objection procedure and cancellation requests, referred to in Articles 11, 12 and 21 of Delegated Regulation (EU) 2019/33 respectively, via electronic mail using the forms set out in Annex II, III and VII to this Regulation respectively. 3. The documents and information required for the implementation of Chapter III shall be communicated to the Commission, via electronic mail, using the forms set out in Annexes VIII to XI. 4. Information shall be communicated and made available by the Commission to the competent authorities of Member States through the information systems put in place by the Commission in accordance with point (a) of paragraph 1. Information in the context of the procedures referred to in point (b) of paragraph 1 and in paragraphs 2 and 3 shall be communicated by the Commission to the Member States, the competent authorities and representative professional organisations of third countries, as well as natural or legal persons who have a legitimate interest under this Regulation via electronic mail. Member States, the competent authorities and representative professional organisations of third countries, as well as natural or legal persons who have a legitimate interest under this Regulation may contact the Commission, via the two electronic mail addresses indicated in Annex XII, in order to obtain information on the practicalities of accessing the information systems, on the methods of communication and of how information required for the implementation of Chapters II and III is to be made available. Article 31 Submission and receipt of communications 1. The communications and submissions referred to in Article 30 shall be deemed to have been made on the date on which they are received by the Commission. 2. The Commission shall confirm receipt of all communications received and all files submitted through the information systems referred to in Article 30(1)(a) to the competent authorities of the Member States through the information systems. The Commission shall attribute a file number to each new application for protection, Union amendments, communication concerning applications for standard amendments and communication concerning applications for temporary amendments. The confirmation of receipt shall include at least the following elements: (a) the file number; (b) the name concerned; (c) the date of receipt. The Commission shall notify and make available information and remarks regarding such communications and submissions through the information systems referred to in Article 30(1)(a). 3. For communications and submissions of files made via electronic mail, the Commission shall confirm receipt via electronic mail. It shall attribute a file number to each new application for protection, for a Union amendment, communications concerning applications for standard amendments and communications concerning applications for temporary amendments. The confirmation of receipt shall include at least the following elements: (a) the file number; (b) the name concerned; (c) the date of receipt. The Commission shall notify and make available information and remarks regarding such communications and submission via electronic mail. 4. Article 4 of Delegated Regulation (EU) 2017/1183 and Articles 1 to 5 of Implementing Regulation (EU) 2017/1185 shall apply mutatis mutandis to the notification and making available of information, as referred to in paragraphs 1 and 2 of this Article. Article 32 Information to be made public The information the Commission is to make public in accordance with Section 2 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013, with Delegated Regulation (EU) 2019/33 and with this Regulation shall be made public through the information systems made available by the Commission in accordance with Article 30(1)(a) of this Regulation. Article 33 Publication of the decision Decisions conferring or rejecting protection, decisions approving or rejecting Union amendments, as referred to in Chapter II, and decisions rejecting objections as inadmissible, as referred to in Article 111 of Regulation (EU) No 1308/2013, shall be published in the Official Journal of the European Union, L series. Decisions conferring or rejecting protection and decisions approving or rejecting modifications, as referred to in Chapter III, shall be published in the Official Journal of the European Union, L series. Article 34 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organization of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (OJ L 193, 24.7.2009, p. 60). (5) Commission Delegated Regulation (EU) 2019/33 of 17 October 2018 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards applications for protection of designations of origin, geographical indications and traditional terms in the wine sector, the objection procedure, restrictions of use, amendments to product specifications, cancellation of protection, and labelling and presentation (See page 2 of this Official Journal). (6) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (7) Commission Delegated Regulation (EU) No 664/2014 of 18 December 2013 supplementing Regulation (EU) No 1151/2012 of the European Parliament and of the Council with regard to the establishment of the Union symbols for protected designations of origin, protected geographical indications and traditional specialities guaranteed and with regard to certain rules on sourcing, certain procedural rules and certain additional transitional rules (OJ L 179, 19.6.2014, p. 17). (8) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). (9) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (10) Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products and repealing Regulation (EEC) No 339/93 (OJ L 218, 13.8.2008, p. 30). (11) Commission Delegated Regulation (EU) 2018/273 of 11 December 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, the vineyard register, accompanying documents and certification, the inward and outward register, compulsory declarations, notifications and publication of notified information, and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks and penalties, amending Commission Regulations (EC) No 555/2008, (EC) No 606/2009 and (EC) No 607/2009 and repealing Commission Regulation (EC) No 436/2009 and Commission Delegated Regulation (EU) 2015/560 (OJ L 58, 28.2.2018, p. 1). (12) Commission Delegated Regulation (EU) 2017/1183 of 20 April 2017 on supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council with regard to the notifications to the Commission of information and documents (OJ L 171, 4.7.2017, p. 100). (13) Commission Implementing Regulation (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (OJ L 171, 4.7.2017, p. 113). ANNEX I SINGLE DOCUMENT NAME PDO/PGI-XX-XXXX Date of application: XX-XX-XXXX 1. Name(s) to be registered: ¦ 2. Third country to which the demarcated area belongs: ¦ 3. Geographical indication type: ¦ 4. Categories of grapevine products: ¦ 5. Description of the wine(s): ¦ 5.1. Organoleptic Characteristics: Visual appearance Odour Taste 5.2. Analytical characteristics: ¦ Maximum total alcoholic strength (in % volume) Minimum actual alcoholic strength (in % volume) Minimum total acidity Maximum volatile acidity (in milliequivalents per litre) Maximum total sulphur dioxide (in milligrams per litre) 6. Wine making practices: 6.1. Specific oenological practices used to make the wine or wines, relevant restrictions on making them: 6.2. Maximum yields per hectare: 7. Vine variety or varieties from which the wine(s) are obtained: ¦ 8. Definition of the demarcated Area: ¦ 9. Description of the link(s): ¦ 10. Further applicable requirements: 10.1. Specific packaging requirements: 10.2. Specific labelling requirements: 10.3. Additional requirements: 11. Checks 11.1. Competent authorities or certification bodies responsible for the controls: 11.2. Specific tasks of the competent authorities or certification bodies responsible for the controls: ANNEX II SUBSTANTIATED STATEMENT OF OBJECTION [Mark the appropriate box with an X:]  PDO  PGI 1. Name of product [as published in the Official Journal] ¦ 2. Official reference [as published in the Official Journal] Reference number: ¦ Date of publication in the Official Journal: ¦ 3. Name of the objector (Person, body, Member State or Third Country) ¦ 4. Contact details Contact person: Title (Mr, Ms ¦): ¦ Name: ¦ Group/organisation/individual: ¦ or national authority: Department: ¦ Address: ¦ Telephone + ¦ Email address: ¦ 5. Legitimate interest (not required for national authorities) [Provide a statement explaining the legitimate interest of the objector. National authorities are exempt from this requirement]. 6. Reasons for the objection:  The application for protection, amendment or cancellation is incompatible with the rules on designations of origin and geographical indications because it would conflict with Articles 92 to 95, 105 or 106 of Regulation (EU) No 1308/2013 and with the provisions adopted pursuant thereto.  The application for protection or amendment is incompatible with the rules on designations of origin and geographical indications because the registration of the name proposed would be in conflict with Articles 100 or 101 of Regulation (EU) No 1308/2013.  The application for protection or amendment is incompatible with the rules on designations of origin and geographical indications because the registration of the name proposed would jeopardise the rights of a trade mark holder or of a user of a fully homonymous name or of a compound name one term of which is identical to the name to be registered, or the existence of partially homonymous names or of other names similar to the name to be registered which refer to grapevine products which have been legally on the market for at least five years preceding the date of the publication provided for in Article 97(3) of Regulation (EU) No 1308/2013. 7. Details of the objection [Provide duly substantiated reasons and justification, details of the facts, evidence and comments in support of the objection. Provide the necessary documents in case of an objection based on the existence of an earlier trademark of reputation and renown (Article 8(1) of Implementing Regulation (EU) 2019/34).] 8. List of the supporting documents [Provide the list of the documents sent to support the objection]. 9. Dated and signed [Name] [Department/Organisation] [Address] [Telephone: +] [Email address: ] ANNEX III NOTIFICATION OF END OF CONSULTATIONS FOLLOWING THE OBJECTION PROCEDURE [Mark the appropriate box with an X:]  PDO  PGI 1. Name of product [as published in the Official Journal] 2. Official reference [as published in the Official Journal] Reference number: Date of publication in the Official Journal: 3. Name of the objector (Person, body, Member State or Third Country) ¦ 4. Result of consultations 4.1 Agreement was reached with the following opponent(s): [annex copies of letters showing agreement and all the factors that enabled the agreement (Article 12(3) of Delegated Regulation (EU) 2019/33).] 4.2 Agreement was not reached with the following opponent(s): [annex the information referred to in Article 12(4) of Delegated Regulation (EU) 2019/33.] 5. Product Specification and single document 5.1 The product specification has been amended: ¦ Yes* ¦ No * If Yes, annex a description of the amendments and the amended product specification 5.2 The single document has been amended: ¦ Yes** ¦ No ** If Yes, annex a copy of the updated document 6. Dated and signed [Name] [Department/Organisation] [Address] [Telephone: +] [Email address: ] ANNEX IV APPLICATION FOR A UNION AMENDMENT TO THE PRODUCT SPECIFICATION [Registered name] ¦ ¦ EU No: [for EU use only] [Mark X in the appropriate box:]  PDO  PGI 1. Applicant and legitimate interest [Provide name, address, telephone and email address of the applicant proposing the amendment. Provide also a statement setting out the legitimate interest of the applicant.] 2. Third country to which the demarcated area belongs ¦ 3. Heading in the product specification affected by the amendment(s)  Name of product  Category of the grapevine product  Link  Marketing restrictions 4. Type of amendment(s) [Provide a statement explaining why the amendment(s) fall under the definition of Union amendment as provided for in Article 14(1) of Delegated Regulation (EU) 2019/33.] 5. Amendment(s) [Provide an exhaustive description of and the specific reasons for each amendment. The application for an amendment must be complete and comprehensive. The information given in this section must be exhaustive as provided for in Article 16(1) of Delegated Regulation (EU) 2019/33.] 6. Annexes 6.1. The consolidated and duly completed single document, as modified 6.2. The consolidated version of the product specification as published, or the reference to the publication of the product specification ANNEX V COMMUNICATING THE APPROVAL OF A STANDARD AMENDMENT [Registered name] ¦ ¦ EU No: [for EU use only] [Mark the appropriate box with an X:]  PDO  PGI 1. Sender Single producer or group of producers having a legitimate interest or authorities of the third country to which the demarcated area belongs (see Article 3 of Implementing Regulation (EU) 2019/34). 2. Description of the approved amendment(s) [Provide a description of and the reasons for the standard amendment(s) and a statement explaining why the amendment(s) fall under the definition of standard amendment as provided for in Article 14(1) of Delegated Regulation (EU) 2019/33.] 3. Third country to which the demarcated area belongs ¦ 4. Annexes 4.1. The application of the approved standard amendment 4.2. The decision approving the standard amendment 4.3. The proof that the amendment is applicable in the third country 4.4. The consolidated single document, as modified, where relevant 4.5. A copy the consolidated version of the product specification as published or the reference to the publication of the product specification ANNEX VI COMMUNICATING THE APPROVAL OF A TEMPORARY AMENDMENT [Registered name] EU No: [for EU use only] [Select one, X:]  PDO  PGI 1. Sender Single producer or group of producers having a legitimate interest or authorities of the third country to which the demarcated area belongs (see Article 3 of Implementing Regulation (EU) 2019/34). 2. Description of the approved amendment(s) [Provide a description of and the specific reasons for the temporary amendment(s) including the reference of the formal recognition of the natural disaster or adverse weather conditions by the competent authorities or of the imposition of obligatory sanitary and phytosanitary measures. Provide also a statement explaining why the amendment(s) fall under the definition of temporary amendment as provided for in Article 14(2) of Delegated Regulation (EU) 2019/33.] 3. Third country to which the demarcated area belongs ¦ 4. Annexes 4.1. The application of the approved temporary amendment 4.2. The decision approving the temporary amendment 4.3. The proof that the amendment is applicable in the third country ANNEX VII CANCELLATION REQUEST [Registered name:] ¦ EU No: [for EU use only] [Mark the appropriate box with an X:]  PGI  PDO 1. Registered name proposed to be cancelled ¦ 2. Member State or Third Country to which the demarcated area belongs ¦ 3. Person, body, Member State or Third Country making the cancellation request [Provide name, address, telephone and email address of the natural or legal person or of the producers requesting the cancellation (for requests concerning third countries names provide also name and address of the authorities or certification bodies verifying compliance with the provision of the product specification). Provide also a statement explaining the legitimate interest of the natural or legal person requesting the cancellation (not required for national authorities with legal personality).] 4. Grounds for cancellation  Compliance with the corresponding product specification is no longer ensured (Article 106 of Regulation (EU) No 1308/2013).  Compliance with the corresponding product specification is no longer ensured for the specific reason that no product bearing the protected name has been placed on the market in the last seven consecutive years (Article 106 of Regulation (EU) No 1308/2013 in combination with Article 20 of Delegated Regulation (EU) 2019/33. 5. Details of the cancellation request [Provide duly substantiated reasons and justification for the cancellation request, details of the facts evidence and comments in support of the cancellation. Where relevant, provide the supporting documentation.] 6. List of supporting documentation [Provide the list of the documentation sent to support the cancellation request]. 7. Dated and signed [Name] [Department/Organisation] [Address] [Telephone: +] [Email address: ] ANNEX VIII APPLICATION FOR PROTECTION OF A TRADITIONAL TERM Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language of the application ¦ File number ¦ [to be completed by the Commission] Applicant Competent authority of the Member State (*) Competent authority of the third country (*) Representative professional organisation (*) [(*) delete as appropriate] Address (street number and name, town/city and postal code, country) ¦ Legal entity (to be completed for representative professional organisations) ¦ Nationality ¦ Telephone, fax, email ¦ Traditional term for which the protection is requested ¦ Traditional term under Article 112(a) of Regulation (EU) No 1308/2013 (*) Traditional term under Article 112(b) of Regulation (EU) No 1308/2013 (*) [(*) delete as appropriate] Language ¦ List of protected designations of origin or geographical indications concerned ¦ Grapevine products categories ¦ Definition ¦ Copy of the rules [to be attached] Name of the signatory ¦ Signature ¦ ANNEX IX OBJECTION TO AN APPLICATION FOR THE PROTECTION OF A TRADITIONAL TERM Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language of the objection ¦ File number ¦ [to be completed by the Commission] Traditional term objected to ¦ Objector Name of the objector (Member State or third country, or any legal or natural person having a legitimate interest) Full address (street number and name, town/city and postal code, country) ¦ Nationality ¦ Telephone, fax, email ¦ Intermediary  Member State(s) (*)  Third-country authority (optional) (*) [(*) delete as appropriate] Name(s) of intermediary(ies) ¦ Full address(es) (street number and name, town/city and postal code, country) ¦ Prior rights  Protected designation of origin (*)  Protected geographical indication (*)  National geographical indication (*) [(*) delete as appropriate] Name ¦ Registration number ¦ Date of registration (DD/MM/YYYY) ¦  Trademark Sign ¦ List of products and services ¦ Registration number ¦ Date of registration ¦ Country of origin ¦ Reputation/renown (*) ¦ [(*) delete as appropriate] Grounds for objection  Article 27 of Delegated Regulation (*)  Article 32(2) of Delegated Regulation (*)  Article 33(1) of Delegated Regulation (*)  Article 33(2) of Delegated Regulation (*) [(*) delete as appropriate] Explanation of ground(s) ¦ [Provide duly substantiated reasons and justification, details of the facts, evidence and comments in support of the objection. Provide the necessary documents in case of an objection based on the existence of an earlier trademark of reputation and renown]. Name of signatory ¦ Signature ¦ ANNEX X MODIFICATION REQUEST CONCERNING A TRADITIONAL TERM Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language of request of modification ¦ File number ¦ [to be completed by the Commission] Traditional term for which the modification is requested ¦ Name of the legal or natural person requesting the modification ¦ Full address (street number and name, town/city and postal code, country) ¦ Nationality ¦ Telephone, fax, email ¦ Description of the modification ¦ Explanation of grounds for modification [Provide duly substantiated reasons and justification, details of the facts, evidence and comments in support of the modification]. Name of signatory ¦ Signature ¦ ANNEX XI CANCELLATION REQUEST CONCERNING A TRADITIONAL TERM Date of receipt (DD/MM/YYYY) ¦ [to be completed by the Commission] Number of pages (including this page) ¦ Language of request of cancellation ¦ File number ¦ [to be completed by the Commission] Traditional term for which the cancellation is requested ¦ Author of the cancellation request Name of the legal or natural person requesting the cancellation ¦ Full address (street number and name, town/city and postal code, country) ¦ Nationality ¦ Tel., fax, email ¦ Legitimate interest of the author of the request ¦ Grounds for cancellation  Article 27 of Delegated Regulation (*)  Article 32(2) of Delegated Regulation (*)  Article 33(1) of Delegated Regulation (*)  Article 33(2) of Delegated Regulation (*)  Article 36(b) of Delegated Regulation (*) [(*) delete as appropriate] Explanation of ground(s) for cancellation ¦ [Provide duly substantiated reasons and justification, details of the facts, evidence and comments in support of the cancellation. Provide the necessary documents in case of a cancellation based on the existence of an earlier trademark of reputation and renown]. Name of signatory ¦ Signature ¦ ANNEX XII PART A PRACTICALITIES OF COMMUNICATION AND PUBLICATION, RELATED TO THE IMPLEMENTATION OF CHAPTER II, AS REFERRED TO IN THE SECOND SUBPARAGRAPH OF ARTICLE 30(4) In order to obtain information as to the practicalities of accessing information systems, on the methods of communication and of how information required for the implementation of Chapter II is to be made available, as referred to in the second subparagraph of Article 30(4), the authorities and persons affected by this Regulation shall contact the Commission at the following email address: Functional mailbox: AGRI-CONTACT-E-Ambrosia@ec.europa.eu PART B PRACTICALITIES OF COMMUNICATION AND PUBLICATION RELATED TO THE IMPLEMENTATION OF CHAPTER III, AS REFERRED TO IN THE SECOND SUBPARAGRAPH OF ARTICLE 30(4) In order to obtain information as to the practicalities of accessing information systems, on the methods of communication and of how information required for the implementation of Chapter III is to be made available, as referred to in the second subparagraph of Article 30(4), the authorities and persons affected by this Regulation shall contact the Commission at the following email address: Functional mailbox: AGRI-CONTACT-EBACCHUS@ec.europa.eu